Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sylvester Middleton, Jr., a federal prisoner, appeals the district court’s order dismissing his 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Middleton v. Zych, No. 7:12-cv-00266-SGW-RSB, 2012 WL 4742777 (W.D.Va. Oct. 4, 2012). We deny Middleton’s motion to compel production of documents and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.